Citation Nr: 1102956	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability evaluation greater than 20 percent 
for service-connected low back strain with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	   Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in December 2008.  
In October 2009, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision.  The Board remanded 
the issue to the RO in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is unable to find that the directions set forth in the 
March 2010 remand have been fully complied with.  Specifically, 
the March 2010 remand included a direction that if the VA 
examiner determined that certain episodes of low back symptoms 
claimed by the Veteran are considered "flare-ups," then the 
Veteran should be scheduled for another VA examination to take 
place during a flare-up period.  

The RO obtained an addendum from the January 2007 examiner in 
August 2010.  The examiner reported that the episodes of back 
pain 3 to 6 times a week lasting for 3 to 5 hours are considered 
flare-ups, but that there was no debilitation or incapacitation 
period.  However, although the examiner was of the opinion there 
was no debilitation or incapacitation during such periods, it is 
arguable that there nevertheless may be an increase in severity 
of the symptoms during such flare-ups which might provide a basis 
for a higher rating.  

The Joint Motion of the parties upon which the March 2010 remand 
was based called for an examination during such periods of flare-
ups.  As it does not appear that another examination was 
scheduled, the Board believes return of the case to the RO for 
such examination is mandated by the Joint Motion. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
new VA examination to take place during a 
flare-up period.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection with 
the examination.  Any special tests deemed 
medically advisable should be conducted.  
Examination results should be reported to 
allow for application of VA rating 
criteria. 

Range of motion testing should be 
conducted, and if possible, the examiner 
should report (in degrees) the point in 
range of motion testing where motion is 
limited by pain.  If possible, the examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination.  

The examiner should also report any 
neurological symptoms associated with the 
disability and comment on the frequency and 
duration of incapacitating episodes, if 
any, during the past 12 months. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating (including 
staged ratings) can be assigned.  If the 
claim remains denied, then the RO should 
furnish the Veteran and his representative 
with a supplemental statement of the case, 
and afford an opportunity for response 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


